UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 19-6521


PRIEST MOMOLU V.S. SIRLEAF, JR.,

                  Plaintiff - Appellant,

            v.

BARBARA MEIKLEJOHN; UNITED STATES OF AMERICA,

                  Defendants - Appellees.



                                    No. 19-6801


PRIEST MOMOLU V.S. SIRLEAF, JR.,

                  Plaintiff - Appellant,

            v.

UNITED STATES OF AMERICA; MARYLAND; UNKNOWN JUDGE OF THE
CIRCUIT COURT OF MONTGOMERY COUNTY, MARYLAND; BARBARA
MEIKLEJOHN, Head Clerk of the Circuit Court of Montgomery County, Maryland;
UNKNOWN CLERK(S) OF THE CIRCUIT COURT OF MONTGOMERY
COUNTY, MARYLAND; UNKNOWN CLERKS(S) OF THE MARYLAND
COURT OF APPEALS; UNKNOWN CLERK(S) OF THE UNITED STATES
DISTRICT COURT OF MARYLAND, GREENBELT DIVISION; FEDERAL
MAGISTRATE RODERICK C. YOUNG, U.S.D.C.E.D.VA; SENIOR JUDGE
HENRY HUDSON, U.S.D.C.E.D.VA; JUDGE HANNAH M. LAUCK,
U.S.D.C.E.D.VA; UNKNOWN CLERK(S) OF THE UNITED STATES DISTRICT
COURT,

                  Defendants - Appellees.
Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge; Roderick Charles Young, Magistrate
Judge. (3:18-cv-00562-REP)


Submitted: September 17, 2019                               Decided: September 27, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Priest Momolu V.S. Sirleaf, Jr., seeks to appeal the

magistrate judge’s order on a pretrial matter under 28 U.S.C. § 636(b)(1)(A) (2012) (No.

19-6521) and appeals the district court’s order dismissing his civil action under 28 U.S.C.

§ 1915(e)(2)(B) (2012) (No. 19-6801). We dismiss the appeal from the magistrate judge’s

order for lack of jurisdiction, but we have considered Sirleaf’s appeal arguments to the

extent that the district court has affirmed or adopted the challenged rulings. As for Sirleaf’s

appeal of the district court’s final order, we have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Sirleaf v.

Meiklejohn, No. 3:18-cv-00562-REP (E.D. Va. May 24, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                      DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                              3